UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1764



DIANA SIAHAAN; DAULAT J.R. SIMANJANTAK; HEIDY
J.R. SIMANJANTAK,

                                                        Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-533-683; A95-533-684; A95-533-685)


Submitted:   February 23, 2005            Decided:   March 22, 2005


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Linda Hanten, Cecil C. Harrigan, HARRIGAN & HANTEN, PC, Washington,
D.C., for Petitioners. Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Carol A.
Bell, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Diana Siahaan, her husband, Daulat J.R. Simanjantak, and

their        daughter,      Heidy       J.R.      Simanjantak     (collectively

“Petitioners”), natives and citizens of Indonesia, petition for

review of an order of the Board of Immigration Appeals dismissing

their appeal from the immigration judge’s denial of their requests

for asylum, withholding of removal, and protection under the

Convention Against Torture.             Siahaan is the primary applicant for

asylum; the claims of her husband and daughter are derivative of

her application.         See 8 U.S.C.A. § 1158(b)(3) (West 1999 & Supp.

2004); 8 C.F.R. § 1208.21(a) (2004).

              In their petition for review, the Petitioners challenge

the Board’s determination that they failed to establish their

eligibility for asylum.             To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence      he   presented      was   so   compelling    that   no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                       We have

reviewed the evidence of record and conclude that the Petitioners

fail    to    show   that   the     evidence     compels   a   contrary   result.

Accordingly, we cannot grant the relief that they seek.

              Additionally, we uphold the denial of the Petitioners’

request for withholding of removal.              “Because the burden of proof

for withholding of removal is higher than for asylum--even though


                                         - 2 -
the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”         Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).        Because the Petitioners fail to

show that they are eligible for asylum, they cannot meet the higher

standard for withholding of removal.*

          Accordingly,   we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




     *
      The Petitioners do not challenge the denial of their request
for protection under the Convention Against Torture.

                                     - 3 -